Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the remarks submitted October 20th, 2021, Examiner notes that claims 1-4, 6, 8, 10, and 12 have been amended; claims 7, 9, and 11 remain in their original form; and claim 5 is cancelled. 
Regarding the §112(b) rejection, claim 8 has been amended and therefore the rejection is now moot.
Regarding the §103 rejections, the independent claims 1, 10, and 12 have been extensively amended and in particular Applicant traverses the use of Zorzit (US Patent No. 7137360) in reference to wind direction plates. However, the claims have been amended and the arguments have been considered but are moot and are addressed in the Office Action below. 
Applicant further traverses the use of Bugler (US Publication No. 20070227712) and Maurice (US Patent No. 1769743) in combination with Miura (US Publication No. 20170328597) and Chiba (US Patent No. 5573061) regarding the amended claims and in particular claims 7 and 8. However, because the independent claim 1 and dependent claim 6 which claims 7 and 8 rely on are amended, the arguments have been considered but are moot because they are addressed in the Office Action below. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 to 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Publication No. 20160116228) in view of Danov (US Publication No. 20170045302).
Regarding claim 1, Huang teaches a heat exchanging unit for exchanging heat between a fluid to be heated and exhaust gas, the heat exchanging unit (abstract) comprising: a heat exchange portion (paragraph 0020) including a heat exchange pipe (56, 566, paragraph 0022, Figure 3) allowing the fluid to be heated to flow in the heat exchange pipe (paragraph 0022: Water from the input tube 50 flows into the input box 562, and then flows through the tubes 566, the output box 564, and the connecting tube 52 before enters the water pipe 30 of the primary heat exchanger 26) a header portion (562 and 564) connected to the heat exchange pipe (566), the header portion (562 and 564) allowing the fluid to be heated to flow from the header portion (562 and 564) to the heat exchange pipe (566) or from the heat exchange pipe (566) to the header portion (abstract, paragraph 0022, 462 and 564), …, wherein the heat exchange portion (paragraph 0020) includes an opening (362) and a discharge portion (382), the opening introduces the exhaust gas into the heat exchange portion (paragraph 0021: The second case 36 has an enter opening 362 at a bottom thereof, which is communicated with the first exit opening 282 of the first case 28 of the primary heat exchanger 26), and the discharge portion discharges the exhaust gas after heat exchange from the heat exchange portion (paragraph 0027; paragraph 0021: The second case 36 has a plate 38 at a top thereof, on which a second exit opening 382 is provided).
However, Huang does not expressly teach and first and second wind direction plates  change  wherein the first wind direction plate includes a first cut-off plate and a first regulation plate linked with the first cut-off plate, the first cut-off plate is disposed on a side of the opening of the heat exchange portion to regulate an opening amount of the opening, and the first regulation plate is disposed from the side of the opening toward an interior of the heat exchange portion, wherein the second wind direction plate includes a second cut-off plate and a second regulation plate linked with the second cut-off plate, the second cut-off plate is disposed on a side of the discharge portion of the heat exchange portion to regulate an opening amount of the discharge portion, and the second regulation plate is disposed from the side of the discharge portion toward the interior of the heat exchange portion, and wherein the first and second wind direction plates form a meandering exhaust flow path for the exhaust gas in the heat exchange portion.
	For clarity, Huang teaches most of the claimed limitations and also teaches a first plate (Huang: 38) and a second plate (Huang: 582) and that the second plate has a second cut-off plate (Huang: main flat portion of 582 in Figure 4) and a second regulation plate (Huang: 608) linked with the heat exchange portion (Huang: paragraph 0020) but does not expressly teach all of the limitations regarding the first and second wind direction plates. 
[AltContent: textbox (Huang: Figure 3)]
    PNG
    media_image1.png
    615
    427
    media_image1.png
    Greyscale

Danov teaches and first (portion of cover 16 and 42) and second wind direction plates (portion of base 14and 43) …; wherein the first and second wind direction plates change wherein the first wind direction plate (portion of cover 16 and 42) includes a first cut-off plate (42) and a first regulation plate (portion of cover 16) linked with the first cut-off plate (42, Figure 1), the first cut-off plate (42) is disposed on a side of the opening (611) of the heat exchange portion (Figure 1, 2, body of heat exchanger) to regulate an opening amount of the opening (Figure 1), and the first regulation plate (611) is disposed from the side of the opening toward an interior of the heat exchange portion (Figure 1, 2, body of heat exchanger), wherein the second wind direction plate (portion of base 14 and 43) includes a second cut-off plate (32) and a second regulation plate (portion of base 14) linked with the second cut-off plate (43, Figure 1), the second cut-off plate (32) is disposed on a side of the discharge portion (612) of the heat exchange portion (Figure 1, 2, body of heat exchanger) to regulate an opening amount of the discharge portion (Figure 1), and the second regulation plate (portion of base 14) is disposed from the side of the discharge portion (612) toward the interior of the heat exchange portion (Figure 2, 1, body of heat exchanger), and wherein the first and second wind direction plates form a meandering exhaust flow path for the exhaust gas in the heat exchange portion (Figure 1) so that temperature gradients within the container or within the heat store material are reduced or avoided (paragraph 0054).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify Huang to include first and second wind direction plates…; wherein the first and second wind direction plates change flow changing portion changes the state of flow of the exhaust gas introduced into the heat exchange portion…; wherein the first wind direction plate includes a first cut-off plate and a first regulation plate linked with the first cut-off plate, the first cut-off plate is disposed on a side of the opening of the heat exchange portion to regulate an opening amount of the opening, and the first regulation plate is disposed from the side of the opening toward an interior of the heat exchange portion, wherein the second wind direction plate includes a second cut-off plate and a second regulation plate linked with the second cut-off plate, the second cut-off plate is disposed on a side of the discharge portion of the heat exchange portion to regulate an opening amount of the discharge portion, and the second regulation plate is disposed from the side of the discharge portion toward the interior of the heat exchange portion, and wherein the first and second wind direction plates form a meandering exhaust flow path for the exhaust gas in the heat exchange portion in view of the teachings of Danov so that temperature gradients within the container or within the heat store material are reduced or avoided.
For clarity, Huang teaches most all of the claimed limitations but does not expressly teach the first and second wind direction plates as claimed. In addition, Huang also teaches a cover plate and a base plate with the base plate having a very similar shape that is claimed. Danov teaches particular shapes of a cover and base plate that corresponds to the limitations to mitigate uneven temperature gradients in a heat transfer device. Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the teachings of Huang to include with the teachings of Danov to mitigate uneven temperature gradients in a heat transfer device.
Regarding claim 2, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein the first and second wind direction plates change first and second wind direction plates first and second wind direction plates 
Danov further teaches wherein the first (portion of cover 16 and 42) and second wind direction plates (portion of base 14 and 43) change the direction of flow of the exhaust gas flowing in the heat exchange portion for the exhaust gas flowing in the heat exchange portion (paragraph 0053, Figure 1, 2, body of heat exchanger) to contact with the first  (portion of cover 16 and 42) and second wind direction plates  (portion of base 14 and 43) or to flow along the first (portion of cover 16 and 42) and second wind direction plates (Figure 1, portion of base 14 and 43), thereby turning the exhaust gas into a turbulent flow (Figure 1) so that temperature gradients within the container or within the heat store material are reduced or avoided (paragraph 0054).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the first and second wind direction plates change the direction of flow of the exhaust gas flowing in the heat exchange portion for the exhaust gas flowing in the heat exchange portion to contact with the first and second wind direction plates or to flow along the first and second wind direction plates, thereby turning the exhaust gas into a turbulent flow in view of the further teachings of Danov so that temperature gradients within the container or within the heat store material are reduced or avoided.
Regarding claim 3, as applied to claim 1 bends 
Danov further teaches wherein the exhaust flow path bends flow of the exhaust gas at right angles, at approximate right angles, or at angles more than right angles, so that the exhaust gas flows (paragraph 0024 and 0025, Figure 1) and the improved distribution of the fluid within the container and the resultant improved temperature distribution is also retained during discharging (paragraph 0055).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the exhaust flow path bends flow of the exhaust gas at right angles, at approximate right angles, or at angles more than right angles, so that the exhaust gas flows in view of the further teachings of Danov and the improved distribution of the fluid within the container and the resultant improved temperature distribution is also retained during discharging.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Publication No. 20160116228) in view of Danov (US Publication No. 20170045302) as applied to claim .
Regarding claim 4, as applied to claim 1 
The combined teachings also teach and wherein the first (Huang: 38) and second wind direction plates (Huang: 582), a boundary wall (Huang: pipe facing side of 564 and/or 562) of the header portion (Huang: 562 and 564) to which the plurality of heat exchange pipes are connected (Huang: paragraph 0022).
However, the combined teachings do not expressly teach wherein the header portion includes a partition wall vertically extending in the header portion, and the partition wall partitions the header portion into a plurality of areas each including a predetermined number of the plurality of heat exchange pipes connected to the header portion, and wherein the first and second wind direction plates are 
Maurice teaches wherein the header portion (Figure 4) includes a partition wall vertically extending in the header portion (Z, X, Z, Y, Y2), and the partition wall partitions the header portion into a plurality of areas each including a predetermined number of the plurality of heat exchange pipes connected to the header portion (Figure 1, column 3, page 2, lines 29 to 37) to insure the utmost efficiency of the cooling surfaces (column 1 lines 27 to 28).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the header portion includes a partition wall vertically extending in the header portion, and the partition wall partitions the header portion into a plurality of areas each including a predetermined number of the plurality of heat exchange pipes connected to the header portion in view of the teachings of Maurice to insure the utmost efficiency of the cooling surfaces.
Additionally, Maurice teaches the technique of making a partition wall (Z, X, Z, Y, Y2) and a wind plate (B) integral (Figure 1, column 3, page 2, lines 29 to 37; column 2 page 1, lines 72 to 87) to divide the inside of the casing (page 1, column 1 , lines 29 to 38).
Therefore, it would be obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include the technique of making a partition wall and a wind plate integral in view of the further teachings of Maurice to divide the inside of the casing; thereby teaching and wherein the first and second wind direction plates are 
[AltContent: textbox (Maurice: Figure 2)]
    PNG
    media_image2.png
    449
    474
    media_image2.png
    Greyscale

For clarity, the combined teachings teach most of the claimed limitations. In particular, Huang additional teaches wherein the heat exchange pipe is one of a plurality of heat exchange pipes, a first and second wind plate, and a boundary wall of the header portion to which the plurality of heat exchange pipes are connected. Denov has already taught the particulars of the wind plates in claim 1, but the combined teachings do not expressly teach a partition wall. Maurice teaches a wind plate that is further extended across a boundary wall into a header portion to constitute a partition wall to separate heat exchanging units and increase heat transfer efficiency. Therefore, it would be obvious to a person having ordinary skill in the art to modify the combined teachings in view of the teachings of Maurice to separate heat exchanging units and increase heat transfer efficiency; thereby teaching: wherein the header portion includes a partition wall vertically extending in the header portion, and the partition wall partitions the header portion into a plurality of areas each including a predetermined number of the plurality of heat exchange pipes connected to the header portion, and wherein the first and second wind direction plates are .
Claim 6, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Publication No. 20160116228) in view of Danov (US Publication No. 20170045302) as applied to claim 1 in further view of Gilbert (US Patent No. 7650933).
Regarding claim 6, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach further comprising: ventilation plate 
Gilbert teaches further comprising: a ventilation plate (42) having a plurality of vents (70) though which the exhaust gas passes (column 3 lines 23 to 25), ventilation plate (42) changes the flow velocity of the exhaust gas passing through the vents (70) to turn the flow of the exhaust gas into a turbulent flow (column 2 line 65 to column 3 line 25) to concentrate the flow of hot combustion products (i.e. gases) against the adjacent finned tube, improving heat transfer efficiency (column 3 lines 7 to 10).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include further comprising: a ventilation plate having a plurality of vents though which the exhaust gas passes, and, wherein the ventilation plate changes the flow velocity of the exhaust gas passing through the vents to turn the flow of the exhaust gas into a turbulent flow in view of the teachings of Gilbert to concentrate the flow of hot combustion products (i.e. gases) against the adjacent finned tube, improving heat transfer efficiency.
Regarding claim 7, as applied to claim 6, the combined teachings teach the invention as described above and further teach wherein the heat exchange pipe is one of a plurality of heat exchange pipes (Huang: 566; paragraph 0022- a plurality of continuous S-shaped tubes 566), each heat exchange pipe has a turn-back portion and turned-back conduits (Huang: Figure 6, S-shaped tubes 566), and the plurality of heat exchange pipes are arrayed in parallel with or in substantially parallel with the other (Huang: Figure 6, orientation of straight portion of S-shaped tubes).
[AltContent: textbox (Huang: Figure 6)]
    PNG
    media_image3.png
    275
    505
    media_image3.png
    Greyscale

However, the combined teachings do not expressly teach and wherein the ventilation plate is disposed between the turned-back conduits of the plurality of heat exchange pipes.
Gilbert further teaches and wherein the ventilation plate (42) is disposed between the turned-back conduits (50, 60, 56) of the plurality of heat exchange pipes (566, column 2 lines 30 to 40) to enhance heat transfer efficiency of a gas-fired hydronic boiler heat exchanger (column 1 lines 56 to 58).
[AltContent: textbox (Gilbert: Figure 3)]
    PNG
    media_image4.png
    357
    506
    media_image4.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include and wherein the ventilation plate is disposed between the turned-back conduits of the plurality of heat exchange pipes in view of the further teachings of Gilbert to enhance heat transfer efficiency of a gas-fired hydronic boiler heat exchanger.
For clarity, the combined teachings teach most of the invention as described above. Huang, in particular, teaches a plurality of heat exchanging tubes. In addition, Huang presents Figure 6 which present the straight portions of the S-shaped tubes organized in a parallel fashion and show that the S-shaped tubes have turn-back sections (section of piping that turns back). Gilbert has taught a ventilation plate in claim 6 and further teaches the ventilation plate is installed in between the turn back sections of the piping (section of piping that turns back).
Regarding claim 9, as applied to claim 6, the combined teachings teach the invention as described above but do not expressly teach wherein the ventilation plate is a single ventilation plate or one of a plurality of ventilation plates, the single ventilation plate or the plurality of ventilation plates being disposed along the direction of flow of the exhaust gas in the heat exchange portion.
Gilbert further teaches wherein the ventilation plate (42) is a single ventilation plate or one of a plurality of ventilation plates (Figure 6, column 3 lines 16 to 18), the single ventilation plate or the plurality of ventilation plates being disposed along the direction of flow of the exhaust gas in the heat exchange portion (Figure 1, column 1 lines 30 to 64) to provide an improved baffle for enhancing the heat transfer efficiency of a gas-fired hydronic boiler heat exchanger (column 1 lines 56 to 58).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the ventilation plate is a single ventilation plate or one of a plurality of ventilation plates, the single ventilation plate or the plurality of ventilation plates being disposed along the direction of flow of the exhaust gas in the heat exchange portion in view of the further teachings of Gilbert to provide an improved baffle for enhancing the heat transfer efficiency of a gas-fired hydronic boiler heat exchanger.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Publication No. 20160116228) in view of Danov (US Publication No. 20170045302) and Gilbert (US Patent No. 7650933) as applied to claim 7 in further view of Bugler (US Publication No. 20070227712).
Regarding claim 8, the combined teachings teach the invention as described above but do not expressly teach wherein a part of another heat exchange pipes enters into a space between the turned-back conduits of each of the heat exchange pipes 
Bugler teaches wherein a part of another heat exchange pipes (22) enters into a space between the turned-back conduits of each of the heat exchange pipes consecutive ones of the return bend sections contact each other at points) to provide a heat exchanger apparatus incorporating serpentine tube bodies that provide point contact with consecutive ones of the return bends while simultaneously providing a densely-packed heat exchanger (paragraph 0011).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein a part of another heat exchange pipes enters into a space between the turned-back conduits of each heat exchange pipe and a space between adjacent heat exchange pipes is set less than the diameter of the heat exchange pipes in view of the teachings of Bugler to provide a heat exchanger apparatus incorporating serpentine tube bodies that provide point contact with consecutive ones of the return bends while simultaneously providing a densely-packed heat exchanger.

[AltContent: textbox (Bugler: Figure 14)]
    PNG
    media_image5.png
    394
    511
    media_image5.png
    Greyscale

For clarity, the combined teachings teach most of the claimed limitations. Huang also notes that the heat exchange tubes (Huang: 566 are s-shaped tubes) are staggered (Huang: Paragraph 0022 - The tubes 566 are staggered to expose surfaces thereof as possible) and depicts heat exchange pipes overlapping a space between the turned-back conduits of each of the heat exchange pipes .
Claim 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Publication No. 20160116228) in view of Danov (US Publication No. 20170045302).
Regarding claim 10, Huang teaches a heat exchanging apparatus (abstract) comprising: a housing allowing exhaust gas to flow in the housing (16 or 36, Figure 2, paragraph 0018: The combustion device 14 has a housing 16, a burner 18, a gas valve 20, and a blower 22. The housing 16 has an opening at a top thereof, and the burner 18 is received in the housing 16 and under the opening. Gas is burned in the burner 18 to generate high-temperature air coming out via the opening of the housing 16); a heat exchanging unit (34) disposed in the housing (16 or 36, Figure 2), the heat exchanging unit including a heat exchange portion (56, paragraph 0020), a header portion (562 and 564, paragraph 0022) ,…, wherein 6Application No.: 16/426,208Docket No.: P190282US00the heat exchange portion (paragraph 0020) includes a heat exchange pipe (56, 566, paragraph 0022, Figure 3) allowing a fluid to be heated to flow in the heat exchange pipe to exchange heat between the fluid to be heated and the exhaust gas (paragraph 0027: When gas is burned in the burner 18 and generates high-temperature air, the high-temperature air goes up to the first case 28 of the primary heat exchanger 26, and heats the exchange plates 32. After that, the high-temperature air keeps going up to the second case 36 of the secondary heat exchanger 32), wherein the header portion is connected to the heat exchange pipe to allow the fluid to be heated to flow from the header portion to the heat exchange pipe or from the heat exchange pipe to the header portion (paragraph 0022), …, wherein the heat exchange portion (paragraph 0020) includes an opening (362) and a discharge portion (382), the opening introduces the exhaust gas into the heat exchange portion (paragraph 0021: The second case 36 has an enter opening 362 at a bottom thereof, which is communicated with the first exit opening 282 of the first case 28 of the primary heat exchanger 26), and the discharge portion discharges the exhaust gas after heat exchange from the heat exchange portion (paragraph 0027; paragraph 0021: The second case 36 has a plate 38 at a top thereof, on which a second exit opening 382 is provided).
However, Huang does not expressly teach and, first and second wind direction plates…; wherein the first and second wind direction plates change wherein the first wind direction plate includes a first cut-off plate and a first regulation plate linked with the first cut-off plate, the first cut-off plate is disposed on a side of the opening of the heat exchange portion to regulate an opening amount of the opening, and the first regulation plate is disposed from the side of the opening toward an interior of the heat exchange portion, wherein the second wind direction plate includes a second cut-off plate and a second regulation plate linked with the second cut-off plate, the second cut-off plate is disposed on a side of the discharge portion of the heat exchange portion to regulate an opening amount of the discharge portion, and the second regulation plate is disposed from the side of the discharge portion toward the interior of the heat exchange portion, and wherein the first and second wind direction plates form a meandering exhaust flow path for the exhaust gas in the heat exchange portion.
	For clarity, Huang teaches most of the claimed limitations and also teaches a first plate (Huang: 38) and a second plate (Huang: 582) and that the second plate has a second cut-off plate (Huang: main flat portion of 582 in Figure 4) and a second regulation plate (Huang: 608) linked with the heat exchange portion (Huang: paragraph 0020) but does not expressly teach all of the limitations regarding the first and second wind direction plates. 
Danov teaches and first (portion of cover 16 and 42) and second wind direction plates (portion of base 14 and 43) …; wherein the first and second wind direction plates change wherein the first wind direction plate (portion of cover 16 and 42) includes a first cut-off plate (42) and a first regulation plate (portion of cover 16) linked with the first cut-off plate (42, Figure 1), the first cut-off plate (42) is disposed on a side of the opening (611) of the heat exchange portion (Figure 1, 2, body of heat exchanger) to regulate an opening amount of the opening (Figure 1), and the first regulation plate (611) is disposed from the side of the opening toward an interior of the heat exchange portion (Figure 1, 2, body of heat exchanger), wherein the second wind direction plate (portion of base 14 and 43) includes a second cut-off plate (32) and a second regulation plate (portion of base 14) linked with the second cut-off plate (43, Figure 1), the second cut-off plate (32) is disposed on a side of the discharge portion (612) of the heat exchange portion (Figure 1, 2, body of heat exchanger) to regulate an opening amount of the discharge portion (Figure 1), and the second regulation plate (portion of base 14) is disposed from the side of the discharge portion (612) toward the interior of the heat exchange portion (Figure 2, 1, body of heat exchanger), and wherein the first and second wind direction plates form a meandering exhaust flow path for the exhaust gas in the heat exchange portion (Figure 1) so that temperature gradients within the container or within the heat store material are reduced or avoided (paragraph 0054).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify Huang to include first and second wind direction plates…; wherein the first and second wind direction plates change flow changing portion changes the state of flow of the exhaust gas introduced into the heat exchange portion…; wherein the first wind direction plate includes a first cut-off plate and a first regulation plate linked with the first cut-off plate, the first cut-off plate is disposed on a side of the opening of the heat exchange portion to regulate an opening amount of the opening, and the first regulation plate is disposed from the side of the opening toward an interior of the heat exchange portion, wherein the second wind direction plate includes a second cut-off plate and a second regulation plate linked with the second cut-off plate, the second cut-off plate is disposed on a side of the discharge portion of the heat exchange portion to regulate an opening amount of the discharge portion, and the second regulation plate is disposed from the side of the discharge portion toward the interior of the heat exchange portion, and wherein the first and second wind direction plates form a meandering exhaust flow path for the exhaust gas in the heat exchange portion in view of the teachings of Danov so that temperature gradients within the container or within the heat store material are reduced or avoided.
For clarity, Huang teaches most all of the claimed limitations but does not expressly teach the first and second wind direction plates as claimed. In addition, Huang also teaches a cover plate and a base plate with the base plate having a very similar shape that is claimed. Danov teaches particular shapes of a cover and base plate that corresponds to the limitations to mitigate uneven temperature gradients in a heat transfer device. Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the teachings of Huang to include with the teachings of Danov to mitigate uneven temperature gradients in a heat transfer device.
Regarding claim 11, as applied to claim 10, the combined teachings teach the invention as described above and further teach further comprising: a burner (Huang: 18) disposed on an upper side or a lower side of the heat exchanging unit (Huang: paragraph 0018, 34), wherein the heat exchange pipe (Huang: S-shaped pipes 566) comes into contact with the exhaust gas in a direction intersecting the flowing direction of the fluid to be heated (Huang: paragraph 0027 and 0022, Figure 4).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Publication No. 20160116228) in view of Danov (US Publication No. 20170045302).
Regarding claim 12, Huang teaches a hot water supply system (abstract) comprising: a burner (18) that burns fuel gas to generate exhaust gas (abstract: The combustion device burns gas to generate high-temperature air, paragraph 0018: The gas pipe 24 provides gas to the burner 18); a housing allowing the exhaust gas to flow (16 or 36, Figure 2); and a heat exchanging unit (34) disposed in the housing (16 or 36, Figure 2), the heat exchanging unit including a heat exchange portion (56, paragraph 0020), a header portion (562 and 564, paragraph 0022) ,…, wherein 6Application No.: 16/426,208Docket No.: P190282US00the heat exchange portion (paragraph 0020) includes a heat exchange pipe (56, 566, paragraph 0022, Figure 3) allowing a fluid to be heated to flow in the heat exchange pipe to exchange heat between the fluid to be heated and the exhaust gas (paragraph 0027: When gas is burned in the burner 18 and generates high-temperature air, the high-temperature air goes up to the first case 28 of the primary heat exchanger 26, and heats the exchange plates 32. After that, the high-temperature air keeps going up to the second case 36 of the secondary heat exchanger 32), wherein the header portion is connected to the heat exchange pipe to allow the fluid to be heated to flow from the header portion to the heat exchange pipe or from the heat exchange pipe to the header portion (paragraph 0022), …, wherein the heat exchange portion (paragraph 0020) includes an opening (362) and a discharge portion (382), the opening introduces the exhaust gas into the heat exchange portion (paragraph 0021: The second case 36 has an enter opening 362 at a bottom thereof, which is communicated with the first exit opening 282 of the first case 28 of the primary heat exchanger 26), and the discharge portion discharges the exhaust gas after heat exchange from the heat exchange portion (paragraph 0027; paragraph 0021: The second case 36 has a plate 38 at a top thereof, on which a second exit opening 382 is provided).
However, Huang does not expressly teach and, first and second wind direction plates…; wherein the first and second wind direction plates change wherein the first wind direction plate includes a first cut-off plate and a first regulation plate linked with the first cut-off plate, the first cut-off plate is disposed on a side of the opening of the heat exchange portion to regulate an opening amount of the opening, and the first regulation plate is disposed from the side of the opening toward an interior of the heat exchange portion, wherein the second wind direction plate includes a second cut-off plate and a second regulation plate linked with the second cut-off plate, the second cut-off plate is disposed on a side of the discharge portion of the heat exchange portion to regulate an opening amount of the discharge portion, and the second regulation plate is disposed from the side of the discharge portion toward the interior of the heat exchange portion, and wherein the first and second wind direction plates form a meandering exhaust flow path for the exhaust gas in the heat exchange portion.
	For clarity, Huang teaches most of the claimed limitations and also teaches a first plate (Huang: 38) and a second plate (Huang: 582) and that the second plate has a second cut-off plate (Huang: main flat portion of 582 in Figure 4) and a second regulation plate (Huang: 608) linked with the heat exchange portion (Huang: paragraph 0020) but does not expressly teach all of the limitations regarding the first and second wind direction plates. 
Danov teaches and first (portion of cover 16 and 42) and second wind direction plates (portion of base 14 and 43) …; wherein the first and second wind direction plates change wherein the first wind direction plate (portion of cover 16 and 42) includes a first cut-off plate (42) and a first regulation plate (portion of cover 16) linked with the first cut-off plate (42, Figure 1), the first cut-off plate (42) is disposed on a side of the opening (611) of the heat exchange portion (Figure 1, 2, body of heat exchanger) to regulate an opening amount of the opening (Figure 1), and the first regulation plate (611) is disposed from the side of the opening toward an interior of the heat exchange portion (Figure 1, 2, body of heat exchanger), wherein the second wind direction plate (portion of base 14 and 43) includes a second cut-off plate (32) and a second regulation plate (portion of base 14) linked with the second cut-off plate (43, Figure 1), the second cut-off plate (32) is disposed on a side of the discharge portion (612) of the heat exchange portion (Figure 1, 2, body of heat exchanger) to regulate an opening amount of the discharge portion (Figure 1), and the second regulation plate (portion of base 14) is disposed from the side of the discharge portion (612) toward the interior of the heat exchange portion (Figure 2, 1, body of heat exchanger), and wherein the first and second wind direction plates form a meandering exhaust flow path for the exhaust gas in the heat exchange portion (Figure 1) so that temperature gradients within the container or within the heat store material are reduced or avoided (paragraph 0054).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify Huang to include first and second wind direction plates…; wherein the first and second wind direction plates change flow changing portion changes the state of flow of the exhaust gas introduced into the heat exchange portion…; wherein the first wind direction plate includes a first cut-off plate and a first regulation plate linked with the first cut-off plate, the first cut-off plate is disposed on a side of the opening of the heat exchange portion to regulate an opening amount of the opening, and the first regulation plate is disposed from the side of the opening toward an interior of the heat exchange portion, wherein the second wind direction plate includes a second cut-off plate and a second regulation plate linked with the second cut-off plate, the second cut-off plate is disposed on a side of the discharge portion of the heat exchange portion to regulate an opening amount of the discharge portion, and the second regulation plate is disposed from the side of the discharge portion toward the interior of the heat exchange portion, and wherein the first and second wind direction plates form a meandering exhaust flow path for the exhaust gas in the heat exchange portion in view of the teachings of Danov so that temperature gradients within the container or within the heat store material are reduced or avoided.
For clarity, Huang teaches most all of the claimed limitations but does not expressly teach the first and second wind direction plates as claimed. In addition, Huang also teaches a cover plate and a base plate with the base plate having a very similar shape that is claimed. Danov teaches particular shapes of a cover and base plate that corresponds to the limitations to mitigate uneven temperature gradients in a heat transfer device. Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the teachings of Huang to include with the teachings of Danov to mitigate uneven temperature gradients in a heat transfer device.
[AltContent: textbox (Danov: Figure 1)] 
    PNG
    media_image6.png
    735
    593
    media_image6.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Howe (US Patent No. 3656544) teaches a heat exchanger.
Jin (US Publication No. 20130000347) teaches a hybrid heat exchanger.
Erickson (US Publication No. 20120312514) teaches dense twisted bundle heat exchanger.
Willis (US Publication No. 20170356691) teaches swimming pool heat exchangers and associated systems and methods.
Vuillamy (US Publication No. 20140245717) teaches a device for heating a fluid.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762